                        IN THE UNITED STATES DISTRICT COURT


                             FOR THE DISTRICT OF DELAWARE



PATRICIA ORTWEIN,

                        Petitioner,

        V.                                                  Civ. Act. No. 16-860-LPS


CLAIRE DEMATTEIS, Commissioner,
Delaware Department of Corrections,
SHANE TROXLER,Bureau Chief, and
ATTORNEY GENERAL OF THE STATE OF
DELAWARE,

                        Respondents.'




J. Brendan O'Neill, Office of Defense Services for the State of Delaware, Wilmington, Delaware.
Attorney for Petitioner.

Brian L. Arban, Deputy Attorney General, Delaware Department ofJustice, Wilmington, Delaware.
Attorney for Respondents.




                                    MEMORANDUM OPINION




September 30, 2019
Wilmington, Delaware

'Commissioner Claire DeMatteis and Bureau Chief Shane Troxler have replaced former
Commissioner Robert M. Coupe and former Bureau Chief Alan Grinstead, or^Jnal parties to the
case. J'^ijFed. R. Civ. P. 11(d).
           U.S. District Judge:

          Pending before the Court is an Application For A Writ Of Habeas Corpus Pursuant To 28

U.S.C. § 2254 ("Petition") filed by Petitioner Patricia Ortwein ("Petitioner"). (D.I. 2) The State

filed an Answer in opposition (D.I. 11), to which Petitioner filed a Reply (D.I. 15). For the reasons

discussed, the Court will dismiss Petitioner's § 2254 Petition as titne-barred by the one-year period

oflimitations prescribed in 28 U.S.C. § 2244(d)(1).

I.        PROCEDURAL BACKGROUND


          On March 19, 2013, Petitioner pled guilty to two counts of drug dealing and a violation of

probation. (D.I. 11 at 1) On that same day, the Superior Court sentenced Petitioner as a habitual

offender to four years of Level V incarceration for the first drug dealing conviction, and on the

second drug dealing conviction to ten years of Level V incarceration, suspended upon completion of

the Key program for lesser levels of supervision. (D.I. 11 at 1-2) Petitioner did not file a direct

appeal.

          On January 16, 2015, Delaware's Office of Defense Services("OPD") filed a motion for

post-conviction relief pursuant to Delaware Superior Court Criminal Rule 61 ("Rule 61 motion") on

Petitioner's behalf. The Superior Court summarily dismissed the Rule 61 motion on February 12,

2015. (D.I. 11 at 2) The Delaware Supreme Court affirmed the Superior Court's denial of

Petitioner's Rule 61 motion on December 2,2015. See Williams v. State, 129 A.3d 231 (Table), 2015

WL 7776322 (Del. Dec. 2, 2015).

          On September 23,2016, the OPD filed a § 2254 Petition on Petitioner's behalf, asserting

that Petitioner's lack of knowledge of an evidence scandal at the Office of the Chief Medical

Examiner("OCME")was material to her decision to plead guilty and, therefore, her guilty plea was

involuntary pursuant to ^rady v. United States, 397 U.S. 742, 748 (1970). (D.I. 2) Petitioner also

argues that the Delaware Supreme Court made unreasonable findings of fact during her post-
conviction appeal regarding OCME misconduct. The State filed an Answer asserting that the

Petition should be dismissed as time-barred or, alternatively, because the claim is meritless. (D.L 11)

Petitioner filed a Reply, conceding that the Petition was filed after the expiration of the statute of

limitations period, but asserting that it should be deemed timely filed through the application of the

doctrine of equitable tolling. (D.I. 15 at 7)

        A. OCME CRIMINAL INVESTIGATION


        The relevant information regarding the OCME evidence mishandling is set forth below:

                In February 2014, the Delaware State Police ("DSP") and the
                Department ofJustice ("DOJ") began an investigation into ctirninal
                misconduct occurring in the Controlled Substances Unit of
                the OCME.

                llie investigation revealed that some drug evidence sent to
                the OCME for testing had been stolen by OCME employees in some
                cases and was unaccounted for in other cases. Oversight of the lab
                had been lacking, and security procedures had not been followed.
                One employee was accused of"dry labbing"(or declaring a test result
                without acmally conducting a test of the evidence) in several cases.
                Although the investigation remains ongoing, to date, three OCME
                employees have been suspended (two of those employees have been
                criminaUy indicted), and the Chief Medical Examiner has been fired.

                There is no evidence to suggest that OCME employees tampered
                with drug evidence by adding known controlled substances to the
                evidence they received for testing in order to achieve positive results
                and secure convictions. That is, there is no evidence that the OCME
                staff"planted" evidence to wrongly obtain convictions. Rather, the
                employees who stole the evidence did so because it in fact consisted
                of illegal narcotics that they could resell or take for personal use.

Brojvn v. State, 108 A.3d 1201, 1204-05 (Del. 2015).

11.     TIMELINESS


        The Antiterrorism and Effective Death Penalty Act of 1996("AEDPA") prescribes a one-

year period of limitations for the filing of habeas petitions by state prisoners, which begins to run

from the latest of:
               (A)the date on which the judgment became final by the conclusion
               of direct review or the expiration of the time for seeking such review;

               (B) the date on which the impediment to filing an application created
               by State action in violation of the Constitution or laws of the United
                States is removed,if the applicant was prevented from filing by such
                State action;

               (C) the date on which the constitutional right asserted was initially
                recognized by the Supreme Court,if the right has been newly
                recognized by the Supreme Court and made retroactively applicable
                to cases on collateral review; or

               (D)the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

28 U.S.C. § 2244(d)(1). AEDPA's limitations period is subject to equitable and statutory tolling. See

Holland v. Florida, 560 U.S. 631,645 (2010)(equitable tolling; 28 U.S.C. § 2244(d)(2)(statutory

tolling).

        Petitioner's § 2254 Petition, filed in 2016,is subject to the one-year limitations period

contained in § 2244(d)(1). See Undh y. Murphy, 521 U.S. 320, 336 (1997). In its Answer, the State

calculates that Petitioner's judgment of conviction became final on April 18,2013, and AEDPA's

statute of limitations expired on April 19, 2014. (D.I. 11 at 5-6) Since Petitioner did not file the

tQStant Petition until September 21, 2016, the State argues that the Petition should be dismissed as

time-barred. In her Reply to the State's Answer,Petitioner concedes that she filed the instant

Petition after the expiration of the Limitations period on April 19, 2014. (D.I. 15 at 7) However, she

appears to assert that she is entitled to entided to a later starting date for AEDPA's limitations

period - April 15,2014 — under § 2244(d)(1)(D), because that is the date on which the State began

to notify defendants in certain active cases about the OCME evidence misconduct. (D.I. 15 at 6-7)

She then contends that the Court should deem the Petition timely filed by applying the doctrine of

equitable tolling. (D.I. 15 at 7)
        In order to determine if the April 15, 2014 revelation of the OCME misconduct constitutes

a newly discovered factual predicate warranting a later starting date for the limitations period under

§2244(d)(l)(D), the Court must first distill Petitioner's argument to its core. The argument appears

to be two-fold. First, Petitioner contends that the State violated Brac^ v. Maryland^ 373 U.S. 83

(1963), by failing to disclose that there was ongoing misconduct at the OCME during the time she

was considering whether to enter a plea. Second, she contends that the Delaware state courts

should have deemed her guilty plea involuntary under Brady v. United States, 397 U.S. 742, 748 (1970),

due to the State's failure to disclose the Brat^ v. Mayland           i.e., the OCME misconduct. In

short. Petitioner asserts that her lack of knowledge about the OCME misconduct is vital to her

habeas Claim because that lack of knowledge rendered her guilty plea involuntary and unknowing

under Brae^ v. United States.

        Pursuant to Bra^ v. United States, a guilty plea is considered involuntary if it is "induced by

threats (or promises to discontinue improper harassment), misrepresentation (including unfulfilled

or unfillable promises), or perhaps by promises that are by their nature improper as having no

proper relationship to the prosecutor's business (e.g. bribes)." Bra^,397 U.S. at 755. A violation of

Bra(^ V. Maryland occurs when the government fails to disclose evidence materially favorable to the

accused,including both impeachment evidence and exculpatory evidence.^ See United States v. Bagl^,

473 U.S. 667,676 (1985). For purposes of the inquiry under § 2244(d)(1)(D), whether or not the

OCME misconduct affected, or could have affected, Petitioner's decision to plead guilty depends on

whether the drugs in her case were tested by the OCME and the results were provided to her prior

^A petitioner establishes a Brady v. Maryland'^<S^'Bos\ by showing that:(1) the evidence at issue was
favorable to the accused, either because it was exculpatory or it had impeachment value:(2) the
prosecution suppressed the evidence, either willfully or inadvertently; and (3) the evidence was
material. See Strickler v. Greene, 527 U.S. 263, 281-82 (1999); Lambert v. Blackmll, 387 F.3d 210, 252
(3d Cir. 2004).
to entering a plea. Therefore,in order to trigger a later starting date under § 2244(d)(1)(D) for this

involuntary plea/Br<3<^ v. Maryland Claim, Petitioner must show that (1) the drug evidence in her case

was tested by the OCME and she received the results of the test before entering a plea; and (2)

exercising due diligence, she could not have learned that the evidence in her case may have been part

of the compromised drug evidence involved in the OCME scandal until April 15, 2014.

        Petitioner has met her burden. First, the OCME report concerning the drugs in this case

was signed on February 22, 2013'(and presumably available to Petitioner), and she entered a guilty

plea on March 19, 2013. Second,facts sufficient to provide a basis for a good faith claim that state

employees engaged in impermissible conduct were not available to defense counsel until April 15,

2014 when, as part of its Brai^ v. Maryland obligation, the State informed Petitioner and other

defendants that all drug evidence housed at the lab was susceptible to compromise."* (D.I 15 at 7)

         Given these circumstances, the Court concludes that AEDPA's limitations period in this

case began to run on April 15, 2014.' Accordingly, to comply with the one-year limitations period,


'(D.I. 7 at 8);   also (D.I. 17-4 at 102-103)

"*Although the Delaware State Police ("DSP") began its investigation into compromised drug
 evidence on January 15, 2014, and the Deputy Attorney General's office informed defense counsel
 on February 21, 2014 that an investigation into the evidentiary practices at the OCME had started
 on February 20, 2014, the Court concurs with Petitioner's contention that sufficient facts to make
 the instant argument were not available until the State provided the relevant information on April
 15, 2015. See Blden: Investigation ofState MedicalExaminer's Drug Lah Reveals Systemic Failings, Urgent Need
for Reform, Dep't ofJustice, Att'y Gen.'s Website (June 19, 2014),
 httpsi//news.delaware.gov/2014/06/19/biden-investigation-of-state-medical-examiners-drug-lab-
 reveals-svstemic-failing<i-iirgent-need-for-reform/.

'The State relies on Harmon v. Johnson, 2016 WL 183899, at *3(D. Del. Jan. 14, 2016), to support its
argument that § 2254(d)(1)(D) is inapplicable and, therefore, cannot trigger a later starting date in
Petitioner's case. The Court disagrees. Harmon argued that his conviction should be vacated
because the State violated BraeJ^ v. Mayland by failing to disclose its knowledge of the OCME drug
evidence scandal during his plea process and by waiting until long after his conviction in 2012 to
disclose the tampering. See Harmon, 2016 WL 183899, at *2-3. However,since the drug evidence in
Harmon was never sent to the OCME for testing, the court found that the revelation of the OCME
                                                     5
Petitioner had to file her § 2254 petition by April 15,2015. See Wilson v. Beard, 426 F.3d 653(3d Cir.

2005)(holding that Federal Rule of Civil Procedure 6(a) and (e) applies to federal habeas petitions);

Phlipot V. Johnson, 2015 WL 1906127, at *3 n. 3(D. Del. Apr. 27,2015)(AEDPA's one-year

limitations period is calculated according to anniversary method, i.e., limitations period expires on

anniversary of triggering event).

        Petitioner did not file the instant § 2254 Petition until September 23, 2016, approximately

one year and five months after the expiration of AEDPA's statute of limitations. Therefore, the

Petition is time-barred, unless the limitations period can be statutoidly or equitably tolled.

        A. Statutory Tolling

        Pursuant to § 2244(d)(2), a properly filed application for state collateral review tolls

AEDPA's limitations period during the time the application is pending in the state courts, including

any post-conviction appeals, provided that the application is filed during AEDPA's one-year

limitations period. See Swarte(^ v. Meyers, 204 F.3d 417, 424-25 (3d Cir. 2000). However, the

limitations period is not tolled during the ninety days a petitioner has to file a petition for a writ of

certiorari in the United States Supreme Court regarding a judgment denying a state post-conviction

motion. See Stokes v. Dist. Attorney ofPhiladelphia, 247 F.3d 539,542(3d Cir. 2001).




scandal in 2014 could not have constituted a new factual predicate for Harmon's substantive Braefy v.
Maryland claim. Id. Here, by contrast, Petitioner argues that the alleged lack of knowledge of the
OCME misconduct was material to his decision to plead guilty, thereby rendering his guilty plea
involuntary under Brady v. United States. In addition, unlike in Harmon, the drug evidence in
Petitioner's case was sent to the OCME for further testing after the initial field test, and Petitioner
received a copy of the OCME report prior to pleading guilty. Given these circumstances, which are
quite different than those presented in Harmon, the Court concludes that the revelation of the
OCME scandal constitutes a new factual predicate.
        Here, when the OPD filed Petitioner's Rule 61 motion on January 16,2015, 276 days of

AEDPA's limitations period had already expired. The Rule 61 motion tolled the limitations from

January 17, 2015 through December 2, 2015, the date on which the Delaware Supreme Court

affirmed the Superior Court's denial of the motion. The Limitations clock started to run again on

December 3, 2015, and ran the remaining eighty-nine days without interruption until the limitadons

period expired on March 1, 2016. Thus, even with the applicable statutory tolling, the Pedtion is

time-barred, unless equitable tolling is available.

        B. Equitable Tolling

        Pursuant to the equitable tolling doctrine, the one-year limitadons period may be tolled in

very rare circumstances for equitable reasons when the peddoner demonstrates "(1) that he has been

pursuing his rights diligendy, and(2) some extraordinary circumstance stood in his way and

prevented timely filing." Holland, 560 U.S. at 649 (emphasis added). Equitable tolling is not

available where the late filing is due to the peddoner's excusable neglect. Id.; Miller v. New Jers^ State

Dept. ofCorr., 145 F.3d 616,618-19 (3d Cir. 1998). A peddoner's obHgadon to act diligendy applies

to both his filing of the federal habeas appHcadon and to his filing of state post-convicdon

applicadons. See haCava v. Yjler, 398 F.3d 271,211(3d Cic. 2005). In turn, the Third Circuit has

explained that equitable tolling of AEDPA's limitadons period may be appropriate in the following

circumstances:


                 (1) where the defendant (or the court) acdvely misled the plaintiff;

                 (2) where the plaintiff was in some extraordinary way prevented from
                 asserting his rights; or

                 (3) where the plaintiff timely asserted his rights mistakenly in the
                 wrong forum.

See Jones, 195 F.3d at 159; Thomas v. Snyder, 2001 WL 1555239, at *3-4(D. Del. Nov. 28, 2001).
          Here,Petitioner contends that equitable tolling is warranted because "he pursued he rights

diligently" and

                  [i]t would be inequitable to prevent him from seeking relief when
                  several similarly situated petitioners will have their claims heard even
                  though they discovered the misconduct at the same time as he did,
                  filed their petitions at the same time or after he did and exhausted
                  theic state remedies around the same time as he did. It is unfair to
                  penalize him because his counsel's state resources were significandy
                  strained due to the hundreds of motions they filed upon discovery of
                  the misconduct.


(D.I. 15 at 7-9) Petitioner also states that

                  [a]dditional extraordinary circumstances resulted from the systemic
                  nature of the government misconduct. Counsel had to: 1)identify
                  which of a vast number of clients had viable claims; 2) contact all of
                  those clients; 3) file a vast number of petitions for those with
                  legitimate claims; 4) operate with limited state resources strained by
                  the volume of filings; 5) stop filing petitions in order to research and
                  brief issues raised due to the Superior Court's abrupt and drastic
                  amendment to Rule 61 without notice to counsel; 6) prepare for,
                  participate in and submit briefing following a 3-day evidentiary
                  hearing in State v. Irwin to uncover further evidence of OCME
                  misconduct; and 7) repeatedly supplement filed motions with new
                  evidence of misconduct that continued to trickle out over the next
                  two or more years.


(D.I. ISatS)

          Petitioner's equitable tolling argument is unavailing. She raised the issue of the OCME drug

evidence scandal in her Rule 61 motion that she filed in the Delaware Superior Court on January 16,

2015,and the Delaware Supreme Court affirmed the denial of the Rule 61 motion on December 2,

2015. These dates demonstrate that Petitioner could have filed a timely "protective" § 2254 petition'^


^The Supreme Court has explained that a "petitioner's reasonable confusion about whether a state
filing would be timely" when attempting to exhaust state remedies may constitute good cause for
h\m to file a "protective petition in federal court and askQ the federal court to stay and abey the •
federal habeas proceedings until state remedies are exhausted." Pace v. DiGuglielmOy 544 U.S. 408,416
(2005).
in this Court, along with a motion to stay the proceeding while awaiting the Delaware state courts'

post-conviction decisions, or she could have filed a habeas petition during the remaining eighty-nine

days in AEDPA's limitations period following the Delaware Supreme Court's decision in her post-

conviction appeal. See Ross v. Varano, 712 F.3d 784,804(3d Cir. 2013)("[F]or a petitioner to obtain

relief [via equitable tolling] there must be a causal connection, or nexus, between the extraordinary

circumstances he faced and the petitioner's failure to file a timely federal petition."). Petitioner has

not demonstrated that she (or her counsel) was prevented from filing a basic habeas petition in this

Court. Similarly, Petitioner's failure to timely file a petition during the eighty-nine days remaining in

AEDPA's limitations period after the Delaware Supreme Court issued its post-conviction appellate

decision also precludes a finding that Petitioner exercised the requisite "due diligence" to warrant

equitably tolling the limitations period. See, e.g., Valverde v. Stinson, 224 F.3d 129, 134(2d Cir. 2000)

(once extraordinary circumstance ends, petitioner must exercise reasonable diligence in filing her

petition).

        Finally, to the extent the delayed filing was due to a miscalculation or mistake on the part of

the attomey(s) representing Petitioner,"attorney error, miscalculation, inadequate research, or other

mistakes" do not amount to extraordinary circumstances for equitable tolling purposes. Hendricks v.

Johnson, 62 F. Supp. 3d 406, 411 (D. Del. 2014). In short. Petitioner cannot demonstrate that the

OCME scandal, and/or the timing of the State's disclosure about the OCME scandal, actually

prevented her from timely filing a petition seeking federal habeas relief. For all of these reasons, the

Court concludes that the doctrine of equitable tolling is not available to Petitioner on the facts she

has presented. Accordingly, the Court will deny the instant Petition as time-barred.^



^Having concluded that it must deny the Petition as time-barred, the Court will not address the
State's alternate reason for denying the Petition.
                                                     9
III.    CERTIFICATE OF APPEAJLABILITY


        A district court issuing a final order denying a § 2254 petition must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011). A certificate of appealability is

appropriate when a petitioner makes a "substantial showing of the denial of a constitutional right"

by demonstrating "that reasonable jurists would find the district court's assessment of the

constitutional claims debatable or wrong." 28 U.S.C. § 2253(c)(2); Slack v. McDamel, 529 U.S. 473,

484 (2000). When a district court denies a habeas petition on procedural grounds without reaching

the underlying constitutional claims, the court is not required to issue a certificate of appealability

unless the petitioner demonstrates that jurists of reason would find it debatable: (1) whether the

petition states a valid claim of the denial of a constitutional right; and (2) whether the court was

correct in its procedural ruling. See Slack, 529 U.S. at 484.

        The Court has concluded that the instant Petition is time-barred. Reasonable jurists would

not find this conclusion to be debatable. Accordingly, the Court will not issue a certificate of

appealability.

IV.     CONCLUSION


        For the reasons discussed. Petitioner's Application For A Writ Of Habeas Corpus Pursuant

To 28 U.S.C. § 2254 is DENIED. An appropriate Order will be entered.




                                                     10
